DETAILED ACTION
The following Office action concerns Patent Application Number 16/322,759.  Claims 1-7 and 9-21 are pending in the application.
The applicant’s amendment filed June 8, 2022 has been entered.
The restriction requirement as to claims 10-21 is withdrawn and the claims are rejoined for examination.
The previous objection to the specification is withdrawn in view of the applicant’s amendment.
The previous rejection of claim 9 under 35 USC 112 is maintained in this action and discussed below.
Allowable Subject Matter
Claims 1-7, 10-16, 19 and 20 are allowable over the closest prior art of Islam et al (US 2014/0127490).  Islam et al teaches a silicone conductive composite, but Islam et al does not teach or suggest that the conductive composite has an elastic modulus within the range of 2-9 kPa.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. § 112(b) because the term “or derivative thereof” is indefinite.  It is unclear what structures are encompassed by the term “derivative thereof.”
Claim 17 is rejected under 35 U.S.C. § 112(b) because the term “the neural probes” lacks antecedent basis.
Claim 18 is rejected under 35 U.S.C. § 112(b) because the term “the neural probe” lacks antecedent basis.
Claim 21 is rejected under 35 U.S.C. § 112(b) because the term “a neural probe having the conductive composite...” is indefinite.  It is unclear what is required by this term. 
Response to Arguments
The previous grounds of rejection have been withdrawn in light of the applicant’s amendment.











Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 21, 2022